DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered as it merely adopts examiner suggestions. Claims 1-3, 6-9, and 14 are pending. Amendments have overcome all rejections under 35 USC 103.

Claim Interpretation
Present claims 1-3, 6-9, and 14 are drawn to a device (apparatus) for heat treating a workpiece. The patentability of the apparatus is limited by the claimed structure of the apparatus and functional language which limits the structure of the apparatus. The claimed limitations of the  auxiliary hubs structurally capable of vertically supporting the workpiece on the shaft, the charging support supporting the shaft, and auxiliary hubs mounted onto the shaft with a precise fit do limit the patentability of the claimed apparatus because they limit features of the apparatus (the shaft and auxiliary hubs). Limitations drawn entirely to the workpiece, such as those requiring the workpiece have a hub, whether the workpiece is a gearwheel or the diameter of the workpiece do not limit the patentability of the apparatus because they are directed entirely to the article worked upon. See MPEP 2115.
Though the claims do require the claimed device to be structurally capable of forming a precise fit with the workpiece. As stated in prior actions, the claimed device is no longer limited by a requirement that such fit be within a portion of the workpiece.

Allowable Subject Matter
Claims 1-3, 6-9, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record Shorter ‘196 (GB303196) and Shorter ‘159 (US patent no. 1768159) do not disclose disc shaped hubs, and the applied secondary references relied upon to meet limitations directed to structural features of auxiliary hubs do not suggest hub(s) and mounted onto the shaft with a precise fit, adjustable by at least six peripherally arranged adjusting elements. The limitation of “at least six peripherally arranged adjusting elements” further defines over an auxiliary hub comprising at least six adjusting elements by requiring the at least six adjusting elements be peripherally arranged as opposed to within the body or interior surface of an auxiliary hub.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736